UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 000-54701 YEW BIO-PHARM GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 26-1579105 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 294 Powerbilt Avenue Las Vegas, Nevada 89148 (Address of principal executive offices) (Zip Code) (702) 487-6727 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of November10, 2012, there were 50,000,000 shares, $0.001 par value per share, of the registrant’s common stock outstanding. YEW BIO-PHARM GROUP, INC. FORM 10-Q FOR THE THREE- AND NINE-MONTH PERIODS ENDED SEPTEMBER 30, 2012 TABLE OF CONTENTS Page Number PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS 4 CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2012 (UNAUDITED) AND DECEMBER 31, 2011 4 CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED)FOR THE THREE- AND NINE-MONTH PERIODS ENDED SEPTEMBER 30, 2, 2011 5 CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE NINE-MONTH PERIODS ENDED SEPTEMBER 30, 2, 2011 6 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 7 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 24 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 43 ITEM4. CONTROLS AND PROCEDURES 43 PART II. OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS 44 ITEM1A. RISK FACTORS 44 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 44 ITEM3. DEFAULTS UPON SENIOR SECURITIES 44 ITEM4. MINE SAFETY DISCLOSURES 44 ITEM5. OTHER INFORMATION 44 ITEM6. EXHIBITS 44 Forward-Looking Statements This document contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. All statements other than statements of historical fact are “forward-looking statements”, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may,” “could,” “will,” “estimate,” “intend,” “continue,” “believe,” “expect” or “anticipate” or other similar words. These forward-looking statements present our estimates and assumptions only as of the date of this report. Except for our ongoing obligation to disclose material information as required by the federal securities laws, we do not intend, and undertake no obligation, to update any forward-looking statement. Although we believe that the expectations reflected in any of our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in any of our forward-looking statements. Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties. Some of the key factors impacting these risks and uncertainties include, but are not limited to: ● risks related to our ability to collect amounts owed to us by some of our largest customers; ● our ability to continue to purchase yew cuttings from our various suppliers at relatively stable prices; ● our dependence on a small number of customers for our yew raw materials, including a related party ; ● our dependence on a small number of customers for our yew trees for reforestation; ● our ability to market successfully yew raw materials used in the manufacture of traditional Chinese medicine (“TCM”); ● industry-wide market factors and regulatory and other developments affecting our operations; ● our ability to sustain revenues should the Chinese economy slow from its current rate of growth; ● continued preferential tax treatment for the sale of yew trees and potted yew trees; ● uncertainties about involvement of the Chinese government in business in the People’s Republic of China (the “PRC” or “China”) generally; and ● any change in the rate of exchange of the Chinese Renminbi (“RMB”) to the U.S. dollar, which could affect currency translations of our results of operations, which are earned in RMB but reported in dollars; ● industry-wide market factors and regulatory and other developments affecting our operations; ● a slowdown in the Chinese economy; and ● risks related to changes in accounting interpretations. For a detailed description of these and other factors that could cause actual results to differ materially from those expressed in any forward-looking statement, please see the section entitled “Risk Factors,” beginning on page 29 of our Registration Statement on Form 10/A. PART I FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS YEW BIO-PHARM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2012 December 31, 2011 (Unaudited) (As Restated) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable - Inventories Prepaid rent - related party - Prepaid expenses and other assets Total Current Assets LONG-TERM ASSETS: Inventories, net of current portion Property and equipment, net Land use rights and yew forest assets, net Total long-term assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses and other payables Taxes payable Refundable common stock subscription - Due to related parties Total Current Liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY: Common stock ($0.001 par value;50,000,000 shares authorized; 50,000,000 and 40,500,000 shares issued and outstanding at September 30, 2012 and December 31,2011, respectively) Additional paid-in capital Retained earnings Statutory reserves Accumulated other comprehensive income - foreign currency translation adjustment Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See notes to unaudited consolidated financial statements 4 YEW BIO-PHARM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) For the Three Months Ended September 30, For the Nine Months Ended September 30, REVENUES: Revenues $ Revenues - related party Total Revenues COST OF REVENUES: Cost of revenues Cost of revenues - related party Total Cost of Revenues GROSS PROFIT OPERATING EXPENSES: Selling General and administrative Total Operating Expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSES): Interest income Other (expense) Total Other Income (Expenses) ) ) NET INCOME $ COMPREHENSIVE INCOME: NET INCOME $ OTHER COMPREHENSIVE INCOME: Unrealized foreign currency translationgain (loss) ) COMPREHENSIVE INCOME $ NET INCOME PER COMMON SHARE: Basic $ Diluted $ See notes to unaudited consolidated financial statements 5 YEW BIO-PHARM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of land use rights and yew forest assets Loss on disposal of fixed assets - Changes in operating assets and liabilities: Accounts receivable ) - Inventories ) Prepaid and other current assets ) ) Prepaid rent- related party ) - Accounts payable ) Accrued expenses and other payables ) Due to related parties - Taxes payable ) Advances from customers - ) NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from disposal of property and equipment - Purchase of property and equipment ) ) Purchase of land use rights and yew forest assets ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayments to related party ) - Proceeds from related party advances - Proceeds from directors advances - NET CASH (USED IN) PROVIDED BY FINANCING ACTIVITIES ) EFFECT OF EXCHANGE RATE ON CASH ) NET (DECREASE) IN CASH ) ) CASH- beginning of period CASH - end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOWINFORMATION: Cash paid for: Interest $
